DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 12/23/21.  Claims 1-2, 6, 8-16 and 19 are pending. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 8-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 15, the applicant’s originally filed disclosure fails to adequately disclose and/or provide a mathematical algorithm  or series of steps/operations for how to calculate the medical status trajectory (-ies) for an individual or the recited medical unit/group, and determine the values which are ultimately plotted and displayed in the claim (i.e. display the individual patient trajectory and/or the medical unit's  trajectory: individual patient trajectory display includes a  tail being generated by a plurality of weighted average previous medical status data points for the at least one individual patient connected by a spline fit… wherein the medical unit's trajectory display includes a tail being generated by a plurality of weighted average previous medical status data points for the medical unit connected by a spline fit).    The specification does not disclose an algorithm or equation for determining a weighted average, either for an individual or a unit, but merely says that a weighted average is used.  Moreover, the disclosure does not define or describe how status data values or trajectory values are combined or grouped for the plurality of patients' medical statuses for the at least one medical unit. 
Claims 2, 6, 8-14 inherit the deficiencies of claim 1 through dependency and are therefore also rejected.  
Claims 16 and 19 inherit the deficiencies of claim 15 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6, 8-16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as drafted, the claims recite only “a computer program product,” not stored on a non-transitory medium.  As such the claims are drawn to software per se.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. 
Claims 1-2, 6, 8-16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-2, 6, and 8-14 are drawn to a system, and claims 15-16, and 19 are drawn to a method.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-2, 6, 8-16 and 19 recite(s) a system and computer product for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.   The recited computer instructions and computer system are drawn to determining the health trends/ trajectory of a patient’s medical status and communicating this information. 
 In particular, the claim 1 and claim 15 recite a system with instructions and a method for:
calculating, by the server computer device, a medical status trajectory based on a current medical status data point for the individual patient and a weighted average of 7Attorney Docket No. 0087407-000196 previous medical status data points for the individual patient; 
grouping the plurality of patients into at least one medical unit and calculating a medical unit trajectory for the plurality of patients' medical statuses of the at least one medical unit, the medical unit's trajectory being based on a current medical status data point for each individual patient of the plurality of patients and a weighted average of previous medical status data points for each individual patient of the plurality of patients and 
.Dependent claims  2, 6, 8-14,16 and 19 add additional limitations but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 15. For example, receiving data from a patient health monitor (claim 2); communicating the trajectory in a graph (claims 6); communicating patient risk data with respect to clinical event (claim 8); communicating the trajectory in a three dimensional form (claim 9); communicating a dynamic trajectory (claim 10); communicating animated data (claim 11); color coding data to indicate different risk levels (claim 12); grouping plurality of patients into a predefined group (claim 13); grouping plurality of patients into a unit based on a predefined group (claim 14); grouping the plurality of  systems into a unit and communicating the unit’s trajectory (claim 18); communicating patient risk data with respect to operational event (claim 19). 
The dependent claims only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 15. 
	Moreover, claims 1-2, 6, 8-16 and 19 are drawn to mathematical concepts.  Claim 1 and 15  recites a system/method  configured to calculate a medical status trajectory based on a current medical status data point for the individual patient and a weighted average of previous medical status data points for the individual patient; .group the plurality of patients into at least one medical unit, and calculate, a medical unit trajectory for the plurality of patients' medical statuses of the at least one medical unit, the medical unit's trajectory being based on a current medical status data point for each individual patient of the plurality of patients and a weighted average of previous medical status data points for each individual patient of the plurality of patients
The additional limitations recite insignificant extra-solution activities which do not render the claims patent eligible.  A similar analysis applies to claim 15.
This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Exemplary claim 1 and claim 15 recite additional limitation(s), including the instructions: to receive medical status  from a physiological device and transmit the current medical status data to the database; and to retrieve data indicative of a previous medical status of the patient and the current medical status data.  
Claims 1 and 15 have been further recite: 
(instructions to) display the trajectory of the patient's medical status…; and instructions to communicate the trajectory of the patient's medical status to the electronic health record information system.
 However, these are generic functions which are well-understood, routine and conventional.  To support this determination, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features, which are recited in claims 1 and claim 15: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); and
-	 Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Furthermore, the generic nature of the computer system used to carryout steps of the recited method is underscored by applicant’s specification and the description of generic computer structure.  For example, the Specification (para. 0053) discloses: “Example embodiments (e.g., apparatus, systems, or methods) can be implemented in digital electronic circuitry, in computer hardware, in firmware, in software, or in any combination thereof. Example embodiments can be implemented using a computer program product (e.g., a computer program, tangibly embodied in an information carrier or in a machine readable medium, for execution by or to control the operation of data processing apparatus such as a programmable processor, a computer, or multiple computers…”    The specification further discloses performing functions using a general-purpose processor (i.e. (Specification: para. 0048- “the circuits comprise a general-purpose processor configured via software, the general- purpose processor can be configured as respective different circuits at different times. Software can accordingly configure a processor, for example, to constitute a particular circuit at one instance of time and to constitute a different circuit at a different instance of time.”)
The Applicant’s amendments to the claims are noted, but do not render the claims patent eligible.  The amended features are functions that courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner.  (e.g. receiving and transmitting data over a network)
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  Claims 1-4, 6, 8-17, and 19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
(A)	Applicant argues the rejection of the claims under 35 USC 112 (a)/(b).
	In response, the previous issues under 35 USC 112(b) have been resolved in light of the applicant’s amendments.  
The additional issues regarding 35 USC 112(a) remain and are addressed in the current office action under 35 USC112(a). While the applicant’s amendments are noted, the originally filed disclosure fails to provide adequate written description of some of the recited features.  In particular, the disclosure does not provide a mathematical algorithm  or series of steps/operations for how to calculate the medical status trajectory (-ies) for an individual or the recited medical unit/group, and determine the values which are ultimately plotted and displayed in the claim.  The specification does not disclose an algorithm or equation for determining a weighted average, either for an individual or a unit, but merely says that a weighted average is used.  Moreover, the disclosure does not define or describe how status data values or trajectory values are combined or grouped for the plurality of patients' medical statuses for the at least one medical unit.
(B)	Applicant argues the rejection of the claims under 35 USC 101, asserting that the claims do not recite an abstract idea as outlined in the January 2019 PEG.
In response, the Examiner respectfully disagrees.  The claims are drawn to certain methods of organizing human activities.  Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.   The recited computer instructions and computer system are drawn to determining the health trends/ trajectory of a patient’s medical status and communicating this information. (e.g. managing personal behavior).
Additionally, the invention as claimed is drawn to mathematical concepts, with the calculation of patient medical status trajectories and/or system operational status. 
Moreover, the abstract idea is not integrated into a practical application.  The claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e).
(C)  	Applicant argues that the claimed invention offers a technological improvement, and more efficiently and accurately provide an assessment of a functional state of a system.   
  In response, consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.(See 827 F.3d 1042, 1048 (Fed. Cir. 2016))   Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. 
However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.   In Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  (921 F.3d 1084, 1093-94 (Fed. Cir. 2019)  
In the instant case, the applicant’s claimed improvement is improvement to an abstract idea (i.e. a judicial exception) and does not represent a technological improvement.  There is no improvement to functioning of a system.  The claims merely recite steps to provide an assessment of a system or a patient (i.e. human system’s) function.  Examiner submits that applicant’s invention of retrieving and displaying medical status data for an individual patient or medical unit grouping is analogous to the display of transactional data, and  as such, it does not recite an improvement in technology. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rothman et al (US 20100100392 A1)  discloses methods of assessing risk based on medical data and more particularly, deriving functions for assessing risk associated with medical data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rachel L. Porter/Primary Examiner, Art Unit 3626